                                         Case 3:20-cv-01292-RS Document 20 Filed 03/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   DAVID PRINCE,
                                  11                  Plaintiff,                           No. C 20-01292 RS

                                  12           v.
Northern District of California
 United States District Court




                                  13   CAVIAR, LLC,                                        ORDER RE JUDICIAL REFERRAL
                                                                                           FOR PURPOSE OF DETERMINING
                                  14                  Defendant.                           RELATIONSHIP
                                  15

                                  16        The parties shall please each file a response by MARCH 10 AT NOON regarding whether

                                  17   the above-captioned case is related to Abernathy v. Doordash, Inc., 19-cv-07545-WHA

                                  18   pursuant to Civil Local Rule 3-12(c), not whether they want the cases to be related.

                                  19

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: March 3, 2020.

                                  23

                                  24
                                                                                             WILLIAM ALSUP
                                  25                                                         UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
